DETAILED ACTION
This non-final action is in response to application filed on 25 June 2018. Claims 1-12, 14-20 and 24 are pending, with claims 1, 10, 12, 14 and 24 being independent. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a 35 U.S.C. § 371 National Stage of International Patent Application No. PCT/EP2018/066987, filed June 25, 2018.

Claim Objections
Claims 5 and 18 are objected to because of the following informalities: 
The claims recite abbreviation “CoAP” without defining the term. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one 
Claim 14 recites “A client node configured to …”
Applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art (See MPEP 2111), the recited “client node” may include computer program code or software and since there is no positive recitation of “hardware” in the claim, the claim as a whole is directed towards software per se, which is one of the non-statutory category.  
35 USC 101 enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: Processes, Machines, Manufactures and Composition of Matter. 
Software or computer program per se does not fall within any one of these four statutory category, i.e. software per se is not a process because it is not a series of acts or steps, nor is it a machine which is a concrete thing consisting of parts or of certain devices and combination of devices, nor is it a manufacture nor a composition of matter, as defined in MPEP 2106.03 I. Therefore, the claim which is directed towards software or computer program per se is ineligible. 
Claims 15-20 are rejected due their dependency on claim 14. Claims 15-20 further does not recite any hardware.
 
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2018/0007172, Pub. Date Jan. 4, 2018).
As per claim 10, Wang discloses a method performed by a server node (Wang Fig. 14, a method performed by CoAP Server 1410), the method comprising: 
receiving a first request transmitted by a client node (Wang Fig. 14, CoAP Server 1410 receives GET ".profile" message 1 from CoAP Client 1420 at 1401), the first request comprising a target resource identifier identifying a target resource (Wang Fig. 14, CoAP Server 1410 receives GET ".profile" [target resource identifier] message 1 at 1401) and requesting a representation of the identified target resource (Wang Para. [0091], To retrieve a CoAP profile, the client 1420 sends a GET ".profile" message 1 to server 1410); and 
transmitting to the client node a response to the first request (Wang Fig. 14, CoAP Server 1410 transmits response message 2 at 1402), the response comprising a representation of the identified target resource and information indicating a set of communication protocols supported by the server node (Wang Para. [0091], The server 1410 responds in a response message 2 which contains CoAP profile data parameters, such as: resource list; schedules; supported and/or desired network features and/or transport protocols; Wang Para. [0089], A transport protocol could indicate that UDP, TCP, Web Socket, or other supported protocol should be used).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 11-12, 14-20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0007172, Pub. Date Jan. 4, 2018), in view of Applicant Admit Prior Art (Figure 1 and its associated text, hereinafter "AAPA").
As per claim 1, Wang discloses a method performed by a client node (Wang Fig. 14, a method performed by CoAP Client 1420), the method comprising: 
transmitting a first request (Wang Fig. 14, CoAP Client 1420 transmits GET ".profile" message 1 at 1401); 
receiving a response to the first request (Wang Fig. 14, CoAP Client 1420 receives a response message 2 at 1402), wherein the response to the first request comprises information indicating a set of communication protocols supported by a server (Wang Para. [0091], The server 1410 responds in a response message 2 which contains CoAP profile data parameters, such as: resource list; schedules; supported and/or desired network features and/or transport protocols; Wang Para. [0089], A transport protocol could indicate that UDP, TCP, Web Socket, or other supported protocol should be used); 
transmit a second request to the server (Wang Fig.14, CoAP Client 1420 transmits PUT (or POST) ".profile" message 3 at 1403); and
 receiving a response transmitted by the server in response to the second request (Wang Fig. 14, CoAP Client 1420 receives a response message 4 at 1404).
Wang does not explicitly disclose:
identifying the set of communication protocols from the received information;
selecting a communication protocol from the identified set of communication protocols;
using the selected protocol to transmit a second request to the server.
AAPA teaches:
identifying the set of communication protocols from the received information (AAPA Para. [0041], the CoAP client node 102, which knows the identifier of a CoAP resource, identifies the communication protocol [set of communication protocols] to use towards the target resource by parsing the CoAP URI scheme in the received payload);
selecting a communication protocol from the identified set of communication protocols (AAPA Para. [0042], After the CoAP client node 102 identifies the communication protocol of the CoAP resource from the URI of the target resource, the CoAP client node 102 sends a CoAP request message to a CoAP server node 104 using the identified communication protocol);
(AAPA Fig.1 and Para. [0042], the CoAP client node 102 sends a CoAP request message to a CoAP server node 104 using the identified communication protocol as shown in step 130 of FIG. 1).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Wang in view of AAPA for identifying the set of communication protocols from the received information; selecting a communication protocol from the identified set of communication protocols; and using the selected protocol to transmit a second request to the server.
One of ordinary skill in the art would have been motived because it offers the advantage of allowing client to obtain resource using the identified communication protocol (see AAPA Para. [0042]).

As per claim 2, Wang-AAPA discloses the method according to claim 1, as set forth above, Wang does not explicitly disclose wherein transmitting the first request comprises transmitting the first request to a resource directory node.
AAPA teaches:
transmitting the first request comprises transmitting the first request to a resource directory node (AAPA Fig.1 and Para. [0040], In step 110, a CoAP client node 102 sends a request for resource information to a resource directory node 106).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Wang in view of AAPA for transmitting the first request to a resource directory node.
(see AAPA Para. [0040]).

As per claim 3, Wang-AAPA discloses the method according to claim 2, as set forth above, Wang also discloses wherein 
the first request comprises a resource identifier (Wang Fig. 14, CoAP Client 1420 transmits GET ".profile" [resource identifier]  message 1 at 1401).
Wang does not explicitly disclose:
the response to the first request further comprises a resource locator associated with the resource identifier, and 
the resource locator comprises a server identifier identifying the server.
AAPA teaches:
the response to the first request further comprises a resource locator associated with the resource identifier (AAPA Fig. 1, step 120 and Para. [0041], the payload may be <coap+tls://[www.example.com]:6l6l6/temp> ;ct=4l;rt="temperature" [resource locator] as shown in FIG. 1 … As shown in FIG. 1, the CoAP client node 102 knows that the URI of the CoAP resource is coap+tls://www.example.com/temperature and determines that "coap+tls" is the URI scheme of that particular resource in the CoAP server node 104), and 
the resource locator comprises a server identifier identifying the server (AAPA Para. [0041], the payload may be <coap+tls://[www.example.com] [server identifier]:6l6l6/temp> ;ct=4l;rt="temperature" [resource locator]).

One of ordinary skill in the art would have been motived because it offers the advantage of allowing client to obtain resource using the identified communication protocol (see AAPA Para. [0042]).

As per claim 4, Wang-AAPA discloses the method according to claim 1, as set forth above, Wang also discloses wherein transmitting the first request comprises transmitting the first request to the server (Wang Fig. 14, CoAP Client 1420 transmits GET ".profile" message 1 to CoAP Server 1410 at 1401 ).

As per claim 5, Wang-AAPA discloses the method according to claim 4, as set forth above, Wang also discloses wherein 
the first request is a CoAP request message comprising a target resource identifier identifying a target resource (Wang Fig. 14, CoAP Client 1420 transmits GET ".profile" [resource identifier]  message 1 to CoAP Server 1410 at 1401), and 
the response to the first request is a CoAP response message (Wang Fig. 14, CoAP Client 1420 receives response message 2 from CoAP Server 1410 at 1402) comprising a header (Wang Para. [0096], a new CoAP Profile header option is proposed to exchange CoAP profile information between CoAP clients and the CoAP server) and a payload (Wang Para. [0091], The server 1410 responds in a response message 2 which contains CoAP profile data parameters, such as: resource list; schedules; supported and/or desired network features and/or transport protocols).

As per claim 6, Wang-AAPA discloses the method according to claim 5, as set forth above, Wang also discloses wherein the information indicating the set of communication protocols supported by the server is contained within the payload of the CoAP response message (Wang Para. [0091], The server 1410 responds in a response message 2 which contains CoAP profile data parameters [payload], such as: resource list; schedules; supported and/or desired network features and/or transport protocols; Wang Para. [0089], A transport protocol could indicate that UDP, TCP, Web Socket, or other supported protocol should be used).

As per claim 7, Wang-AAPA discloses the method according to claim 5, as set forth above, Wang also discloses wherein the information indicating the set of communication protocols supported by the server is contained within the header of the CoAP response message (Wang Para. [0096], The CoAP profile header option will follow the standard CoAP header option format, but it basically includes three parameters (i.e. Feature, Transport Protocol, and Resource List); Wang Para. [0089], A transport protocol could indicate that UDP, TCP, Web Socket, or other supported protocol should be used).

As per claim 8, Wang-AAPA discloses the method according to claim 5, as set forth above, Wang also discloses wherein the payload of the CoAP response message further comprises a representation of the target resource (Wang Para. [0091], The server 1410 responds in a response message 2 which contains CoAP profile data parameters, such as: resource list; schedules; supported and/or desired network features and/or transport protocols).

As per claim 9, Wang-AAPA discloses the method according to claim 1, as set forth above, Wang also discloses wherein the information indicating the set of communication protocols comprises a list of one or more communication protocols supported by the server in order of preference (Wang Para. [0091], The server 1410 responds in a response message 2 which contains CoAP profile data parameters, such as: resource list; schedules; supported and/or desired network features and/or transport protocols; and level of desire for preferred parameters).

As per claim 11, Wang discloses the method according to claim 10, as set forth above, Wang does not explicitly disclose further comprising:
receiving a second request transmitted by the client node using a communication protocol selected from the set of communication protocols supported by the server node, the second request comprising the target resource identifier identifying the target resource and requesting the representation of the identified target resource.
AAPA teaches:
(AAPA Fig.1 and Para. [0042], the CoAP client node 102 sends a CoAP request message to a CoAP server node 104 using the identified communication protocol as shown in step 130 of FIG. 1), the second request comprising the target resource identifier identifying the target resource (see AAPA Fig.1, Step 130: CoAP Request Message GET www.example.com/temp [target resource identifier]) and requesting the representation of the identified target resource (see AAPA Fig.1, CoAP client Node 102, receives CoAP Responses Message 2.05 content and a Payload [representation of the identified target resource] and Para. [0042], the CoAP client node 102 sends a CoAP request message to a CoAP server node 104 using the identified communication protocol as shown in step 130 of FIG. 1).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Shelby in view of AAPA for receiving a second request transmitted by the client node using a communication protocol selected from the set of communication protocols supported by the server node, the second request comprising the target resource identifier identifying the target resource and requesting4Preliminary Amendment Attorney Docket: 3602-1658US1the representation of the identified target resource.
One of ordinary skill in the art would have been motived because it offers the advantage of allowing client to obtain resource using the identified communication protocol (see AAPA Para. [0042]).

As per claim 12, Wang discloses a method performed by a resource directory node (Wang Fig. 13, a method performed by a resource directory (RD) 1320), the method comprising:
receiving a resource registration request transmitted by a server node (Wang Fig. 13, RD 1320 receives a resource registration request from Endpoint 1310 [server node]), the resource registration request comprising a resource identifier (Wang Para. [0084], The endpoint 1310 sends a resource registration message 1301 to the RD 1320. This message contains a list of resources to be registered), a resource locator associated with the resource identifier (see Wang Fig. 13, message comprises POST
coap://rd.example.com/rd?ep=device1 [resource locator]), and information indicating a set of communication protocols supported by the server node (see Wang Fig. 13, the request message includes transport protocol tp = UDP);
 storing the resource identifier, the resource locator associated with the resource identifier, and the information indicating the set of communication protocols (Wang Para. [0084], The endpoint 1310 sends a resource registration message 1301 to the RD 1320. This message contains a list of resources to be registered … The RD 1320 acknowledges receipt of the registry entries by sending a response message 1302 to the endpoint 1310).
Wang does not explicitly disclose:
receiving a resource locator request transmitted by a client node, the resource locator request comprising the resource identifier and requesting the resource locator associated with the resource identifier; and

AAPA teaches:
receiving a resource locator request transmitted by a client node (AAPA Fig.1, Resource Directory Node 106 receives a Request from CoAP Client Node 102 at step 110), the resource locator request comprising the resource identifier (AAPA Para. [0040], The request for resource information may comprise a target resource identifier identifying a target resource) and requesting the resource locator associated with the resource identifier (AAPA Para. [0040], the GET method retrieves a representation for information that corresponds to the resource identified by the request URI; AAPA Para. [0041], the payload may be <coap+tls://[www.example.com]:6l6l6/temp> ;ct=4l;rt="temperature" [resource locator] as shown in FIG. 1 … As shown in FIG. 1, the CoAP client node 102 knows that the URI of the CoAP resource is coap+tls://www.example.com/temperature and determines that "coap+tls" is the URI scheme of that particular resource in the CoAP server node 104); and
 in response to receiving the resource locator request (AAPA Fig.1, Resource Directory Node 106 sends a response to CoAP Client Node 102 at step 120), transmitting to the client node a response comprising the resource locator associated with the resource identifier (AAPA Para. [0041], the payload may be <coap+tls://[www.example.com]:6l6l6/temp> ;ct=4l;rt="temperature" [resource locator] as shown in FIG. 1 … As shown in FIG. 1, the CoAP client node 102 knows that the URI of the CoAP resource is coap+tls://www.example.com/temperature and determines that "coap+tls" is the URI scheme of that particular resource in the CoAP server node 104), and the information indicating the set of communication protocols (AAPA Para. [0041], the response to the request for resource information includes a 2.05 Content Response Code and a payload … Accordingly, the CoAP client node 102, which knows the identifier of a CoAP resource, identifies the communication protocol [set of communication protocols] to use towards the target resource by parsing the CoAP URI scheme in the received payload).  
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Wang in view of AAPA for transmitting the first request comprises transmitting the first request to the server.
One of ordinary skill in the art would have been motived because it offers the advantage of allowing client to obtain resource using the identified communication protocol (see AAPA Para. [0042]).

Claims 14-20 are machine claims reciting similar subject matters to those recited in the method claims 1-7 respectively, and are rejected under similar rationales.

As per claim 24, Wang discloses a computer program product comprising a non-transitory computer readable medium storing a computer program comprising instructions (Wang Fig. 19, memory 44) which, when executed by processing circuitry (Wang Fig. 19, processor 32), causes the processing circuitry to carry out the method of claim 1 (see mapping in claim 1).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xiao et al. (US 2014/0298037) Method, Apparatus, and System for Securely Transmitting Data;
Zhao et al. (US 2019/0173960) Method, Device and Computer Program Product for Protocol Selection;
Lu et al. (US 2019/0075149) Mechanisms to Support Adaptive Constrained Application Protocol (CoAP) Streaming For Internet of Things (IoT) Systems;
Shelby et al. (US 2019/0268399) Method, Apparatus and System for Web Service Management;
Kaushik et al. (US 2016/0337216) System and Method for Testing a CoAP Server;
Ukkola et al (US 2020/0252259) Method and Apparatus in a Web Service System;
Van (US 6,658,476) Client-Server Protocol Support List for Standard Request-Response Protocols;
Bone et al. (US 10,764,252) Communicating With Machine To Machine Devices.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMAL B DIVECHA can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KAMAL B DIVECHA/           Supervisory Patent Examiner, Art Unit 2453